SHOSHONE SILVER/GOLD MINING COMPANY. 254 W. Hanley Avenue Suite A Coeur d'Alene, Idaho83815 (208) 664-0620 September 3, 2013 Ms. Joanna Lam Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Shoshone Silver/Gold Mining Company SEC File No.000-31184 Letter of Comments Dated 8-6-2013 Dear Ms. Lam: In response to your letter of comments dated August 6, 2013, please be advised as follows: Form 10-K for the Fiscal Year Ended September 30, 2012 Consolidated Statement of Operations and Comprehensive Loss, page 31 1.The Form 10-K has been amended as requested. Item 9A Controls and Procedures, page 51 2.The Form 10-K has been amended to reflect that the internal control over financial reporting was not effective at September 30, 2012. Form 10-Q for the Fiscal Quarter Ended December 31, 2012 3.The Form 10-Q has been amended to reflect that the disclosure controls and procedures were not effective at December 31, 2013. Ms. Joanna Lam Securities and Exchange Commission RE: Shoshone Silver/Gold Mining Company Letter of Comments Dated 8-6-2013 File No. 000-31184 September 3, 2013 Page 2 The Company acknowledges that: * the Company is responsible for the adequacy and accuracy of the disclosure in the filing; * staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and, * the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours truly, Shoshone Silver/Gold Mining Company BY: HOWARD CROSBY Howard Crosby, President
